NUMBER 13-20-00190-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

SEAN RODRIGUEZ OSBORN,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                     On appeal from the 216th District Court
                            of Kerr County, Texas.


                                          ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       Before the Court is appellant's motion for pro se access to the appellate record.

Appellant's counsel filed an Anders brief, and appellant has been unable to examine the

record in order to file a pro se brief.

       Accordingly, it is hereby ORDERED the trial court ensure that appellant has the

opportunity to fully examine the appellate record on or before fifteen (15) days from the
date this order issues, and it is FURTHER ORDERED that the trial court notify this Court

as to the date upon which the appellate record was made available to appellant. See Kelly

v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, appellant shall have thirty (30) days from the date the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
14th day of April, 2021.




                                              2